               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEREK HENDRICKS,                    )
                                    )
                Plaintiff,          )
                                    )
    v.                              )              1:20CV1042
                                    )
SEVERAL UNKNOWN OFFICERS,           )
et al.,                             )
                                    )
                Defendant(s).       )


                                 ORDER

    On November 20, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 3, 4.) On December 28, 2020,

Plaintiff filed untimely objections, (Doc. 6), to the

Recommendation. See Fed. R. Civ. P. 72(b)(2) (“Within 14 days

after being served with a copy of the recommended disposition, a

party may serve and file . . . objections.”). This court

initially finds that the Recommendation is subject to review

under a clearly erroneous standard and adopted.

    Alternatively, this court has reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate




     Case 1:20-cv-01042-WO-LPA Document 7 Filed 01/19/21 Page 1 of 2
Judge=s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that Plaintiff’s Complaint, (Doc. 2),

be, and the same is hereby, DISMISSED pursuant to 28 U.S.C. § 1915A

for being frivolous. A Judgment dismissing this action will be

entered contemporaneously with this Order.

    This the 19th day of January, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 2 -




     Case 1:20-cv-01042-WO-LPA Document 7 Filed 01/19/21 Page 2 of 2
